Citation Nr: 1445599	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-27 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of left shoulder melanoma.

2.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  Service in the Republic of Vietnam and receipt of the Combat Infantry Badge are indicated by the record.

These matters come before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in April 2014.  A transcript of the hearing has been associated with the Veteran's electronic VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted before deciding the issues on appeal.

With respect to his left shoulder claim, the record indicates that the Veteran was diagnosed with basal cell carcinoma in August 2010.  During the hearing, the Veteran testified that developed melanoma as a result of in-service sun exposure.  See hearing transcript, page 10.  As a layperson, the Veteran is competent to report in-service sun exposure.  Under these circumstances, the Board finds that the Veteran should be provided with VA examinations in connection with his appeal. 

With respect to his claim for TDIU, the Veteran contends that he is unable to obtain and sustain gainful employment because of his service-connected posttraumatic stress disorder (PTSD) and migraine headaches, which are currently 70 percent and 50 percent disabling, respectively.  See June 2010 statement.  Based on this, the Veteran meets the schedular criteria of 38 C.F.R. § 4.16(a).

The Board finds that a social and industrial survey is necessary in order for it to make an informed decision in this case.  See M21-1MR, III.iv.3.A.2.c (noting that a social survey may be especially useful when clinical examination alone would not provide sufficient information to assess the impact of physical and/or mental disability on veteran's capacity to interact with others and function in an industrial setting).

Finally, during the April 2014 hearing, the Veteran testified that he applied for Social Security Administration (SSA) disability benefits.  Because those records are potentially relevant, they should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for his left shoulder melanoma. The Board is particularly interested in records of pertinent VA treatment that the Veteran may have received since June 2013. The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

2.  Contact SSA for the purpose of obtaining copies of all decisions and records that pertain to the Veteran's claim for disability benefits from that agency. Any notice from SSA that these records are not available should be noted in the Veteran's claims folder.

3.  After the development requested in items (1) and (2) is completed, schedule the Veteran for a VA examination to determine the nature and likely etiology of his diagnosed left shoulder melanoma. All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After a review of the claim file, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed left shoulder melanoma had causal origins in service or is otherwise related to the Veteran's active duty service, to include his presumed in-service sun exposure.

A comprehensive rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the requested development in paragraphs (1) through (3), arrange for the Veteran undergo a social survey, administered by a social worker, to evaluate the impact of his  service-connected disabilities (in particular his service-connected PTSD, migraine headaches, and tinnitus) on his ability to interact with others and function in an industrial setting, in accordance with M21-1MR, III.iv.3.A.2.c. The claims file and a copy of this Remand should be made available to the examiner. The survey report should be prepared and associated with the Veteran's claims folder.

Following completion of the social and industrial survey, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of each of his service-connected disabilities (PTSD, migraine headaches, and tinnitus), and the impact of those on his employability. In particular, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities, taken cumulatively, and in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment. 

A comprehensive rationale must be provided for any opinion offered.

5.  Finally, following the completion of the foregoing, readjudicate the issues on appeal, considering all the evidence of record. If any benefit remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


